Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders BroadVision,Inc. We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 11, 2005 (except for the matters affecting the 2004 consolidated financial statements described in the Restatement discussion in Note 1 to the consolidated financial statements and the Convertible Debentures discussion in Note 5 to the consolidated financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2005 (not presented herein), as to which the date is May 26, 2006), relating to the consolidated financial statements of BroadVision, Inc. appearing in the Company's Annual Report on Form 10-K for the year ended December 31, 2006. /s/ BDO SEIDMAN, LLP San Jose, California August 27, 2007
